IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DEPARTMENT OF REVENUE,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2189

BRENT A. DOVE AND KELLI
M. CRAIN,

      Appellees.


_____________________________/

Opinion filed January 2, 2015.

An appeal from an order of the Division of Administrative Hearings.
James H. Peterson, III, Judge.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Assistant Attorney
General, Tallahassee, for Appellant.

No appearance for Appellees.




PER CURIAM.

      The record supports the Department of Revenue’s assertion that the Division

of Administrative Hearings’ subject-matter jurisdiction was not properly invoked by

filing the requisite pleadings and notices as required by section 409.2563, Florida
Statutes (2014). The modification of support in the Final Administrative Support

Modification Order was in error. The order on appeal is vacated, and the case is

remanded to the Division of Administrative Hearings with instructions to enter an

order directing the Department of Revenue to begin modification proceedings under

section 409.2563.

      VACATED and REMANDED.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.




                                       2